 LOCAL12, PLUMBERSLocal Union No.12 of the United Association of Plum-bers and Gas Fitters'and J.F.White ContractingCo.,Heavy Construction Division2 and Local 22,Laborers International Union of North America.'Case 1-CD-390December 6, 1974DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSThis is a proceeding under Section 10(k) of the Na-tionalLabor Relations Act, as amended, followingcharges filed by Labor Relations Division of Construc-tion Industries of Massachusetts, Inc. (the collective-bargaining association representative of the Employer),alleging that the Plumbers violated Section 8(b)(4)(D)of the Act by engaging in certain proscribed conductwith an object of forcing or requiring the Employer toassign certain work to its members rather than to theEmployer's employees represented by the Laborers.A hearing was held before Hearing Officer Robert C.Rosemere on March 25 and April 4, 8, 15, and 29,1974. The parties appeared at the hearing and wereafforded full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidence bear-ing on the issues. Thereafter, all parties filed briefs andthe Plumbers requested oral argument before theBoard.'°Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The rulings of the Hearing Officer made at the hear-ing are free from prejudicial error and are herebyaffirmed.'Upon the entire record in this proceeding, the Boardmakes the following findings:IHerein called the Plumbers2Herein called the Employer3Herein called the Laborers4 Since it appears that the record and the briefs adequately present thepositionsof the parties the request is hereby denied5Plumbers appealed the Hearing Officer's ruling revoking itssubpoenaduces tecumserved on Employer for production of voluminous informationthrough which Plumbers sought to attack validity of Employer's divisionalcomponents (Building Division and Heavy Construction Division)Plumbers also appealed the Hearing Officer's refusal to hear testimonyfrom William Cour of National Joint Board for Settlement of JurisdictionalDisputesand from Charles Appley, MBTAengineerThe Hearing Officer ruled that the above informationwas immaterial inview of Laborers withdrawal from any jurisdictional disputes plan before theeruption of the dispute in issue before the National Labor Relations BoardThe Board, by teletype order dated May 29, 1974, denied the PlumbersappealITHE BUSINESS OF THE'EMPLOYER363The parties stipulated, and we find, that the Em-ployer is a Massachusetts corporation with its principalplace of business in Newton, Massachusetts. It is en-ceives in Massachusetts directly' from points outsideMassachusetts materials having a value exceeding$50,000.The site of the current dispute is theMBTA (Massachusetts Bay Transportation Au-thority) project atWellington Circle inMedford,Massachusetts, valued at or about $16 million.The parties 'stipulated, and we find, that the Em-ployer is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act and thatitwill effectuate the policies of the Act to assert juris-diction in this proceeding.IITHE LABOR ORGANIZATION INVOLVEDThere is no issue as to the status of the Plumbers andLaborers,which we find to be labor organizationswithin the meaning of Section 2(5) of the Act.IIITHE DISPUTEA. Background and Factsof theDisputeJ.F.White Contracting Company was founded in1924 as a heavy and highway contractor.It engaged inlimited building construction from 1957 to 1967, whenits building operations were terminated.At all times,however, it continued operation as a heavy and high-way contractor and negotiated all of its labor agree-ments through its association,the Massachusetts LaborRelations Division of the New England Road BuildersAssociation,the predecessor in interest to the LaborRelations Division of Construction Industries of Mas-sachusetts.Its labor agreement with the Laborers Un-ion covering this type of disputed work does not pro-vide the National Joint Board submission. It has nocontract with the other Union,the Plumbers. ThePlumbers claims that the Employer is bound to theJoint Board based on its alleged membership in As-sociated General Contractors,herein AGC.However,White'sAGC membership indicates there is no basisfor the Plumbers position.As noted above, White hasalways been a heavy and highway construction con-tractor and has belonged to a multiemployer associa-tion,other than AGC, representing the heavy and high-way construction industry.Itsassociation has notstipulated to any of the Joint Board procedures. Whenthe Employer activated a building division within itscompany and started to engage in"building and con-struction,"itapplied to the association in Massa-chusetts which represented building construction con-tractors,theAssociatedGeneralContractorsof215 NLRB No. 64 364DECISIONSOF NATIONALLABOR RELATIONS BOARDMassachusetts. At the same time, it hired a vice presi-dent for building affairs, Donald Mascone, who hadbeen previously employed by another building contrac-tor. It also hired a group of supervisory personnel for-merly employed by building contractors in order toform the nucleus of a building division of J. F. White.Its application for membership in AGC was limited toits "building division." The notices of this applicationthat were sent by AGC to its membership chairmanand to its entire membership listed only the "BuildingDivision of J. F. White." The AGC board of directorsvoted "to accept the application of J. F. White Con-tracting Company, Building Division" for membershipand the AGC certificate of membership for J. F. Whiteis for only the "Building Division." The notices whichwere sent to all AGC members clearly stated that themembership was voted to the White Building Divisiononly. This limited membership is not unique to J. F.White; other national contractors have also limitedtheirmembership. AGC of Massachusetts negotiatedan agreement covering building work with the Labor-ers Union containing a stipulation to the "new" JointBoard upon its acceptance by the AGC of America.Pursuant to that agreement, AGC of Massachusettsnotified its members that it would stipulateall its mem-bers to the Joint Board unless the members individuallywithdrew authority from AGC to so stipulate. J. F.White was one of the contractors which specificallyadvised AGC not to stipulate it to the Joint Board.When pressed on this point at an AGC labor policycommittee meeting, the White vice president stated thepurpose for this refusal to authorize was to avoid beingbound to the Joint Board in its Laborers-Plumbers dis-putes which had occurred. The chairman of the AGClabor committee advised the White representative thatthis would not be a problem as the stipulation wouldbe binding only on the White Building Division and thedisputed work in question was never performed byWhite Building Division. Based on this assurance,White authorized AGC to stipulate the Building Divi-sion only of White to the Joint Board. At the presenthearing, the AGC of Massachusetts representative ac-knowledged that AGC was without authority to stipu-late any aspect of the Employer's operation to the JointBoard other than J. F. White Building Division.There appears to be an "agreed-upon method for thevoluntary adjustment of the dispute" only if the workis being performed by White's Building Division sc asto be covered by the AGC agreement and its JointBoard stipulation. Under the practice adopted by theEmployer, it determines if a particular job is "heavyand highway" or "building" prior to bidding that job.Once that initial determination is made, the entire pro-ject is performed by the particular division of Whitehaving jurisdiction over the job. Concerning the projectinvolved in this dispute, the "site excavation" aspect ofthe job was determined to be "heavy" construction.The bids on that portion were prepared by the HeavyConstruction supervisory personnel. The jobsite super-intendent for that aspect of the job was a Heavy Con-struction employee and the work itself was performedby employees of the Heavy Construction Division ofWhite. The president of the Employer testified therewas little, if any, employee interchange among theHeavy and the Building Divisions, either at the supervi-sory or at the rank-and-file level. The disputed workwas performed under the "Heavy and Highway" agree-ment with the Laborers.In early July 1973, the business agent of the Plum-bers inquired of the president of J.F. White and super-intendent of the jobsite as to whether plumbers wouldbe assigned the work in question. Being informed thatthe assignment would be made to laborers, the Plum-bers agent attempted to negotiate a settlement with theLaborers, until October 1973, when theassignment tolaborers became final. On November 2, 1973, the Plum-bers submitted the dispute to the Boston board for thesettlement of jurisdictional disputes. After a hearingbefore that Boston board, at which both the Laborersand Plumbers participated, the local board awarded thework in question to plumbers. The Employer,claimingto be divided into a Building Division and a Heavy andHighway Division, asserted that only its Building Divi-sion was bound by the local board determination andthat the work in question was that of the Heavy andHighway Division, and, accordingly, ignored the localboard's assignment to plumbers. On November 14,1973, the Laborers withdrew from theBoston BuildingTrades Council, through which it was bound to thelocal board for the settlement of jurisdictional disputes,and laborers continued to perform the work. As noted,the Employer refused to accept the local board's deter-mination and commenced the work in question in Feb-ruary 1974, with laborers performing the work. OnFebruary 26, 1974, the Plumbers agent visited the job,looked at the disputed work being performed, and re-turned to the job the following morning with pickets.The purpose of the pickets was to protest the Whiteassignment of the disputed work to laborers. As a resultof the picketing the job was shut down for several days.On February 27, 1974, the charge against the Plumberswas filed.B.The Work in DisputeThe work in dispute is the unloading, distribution,and installation of lateral sanitary sewer and on-sitewater pipe at the MBTA Massachusetts Bay Transpor-tation Authority) project at Wellington Circle in Med-ford,Massachusetts. LOCAL12, PLUMBERS365C.Contentionsof thePartiesThe Plumbers, through its agreements with plumb-ing contractors,isbound by the Associated GeneralContractors of Massachusetts,Inc., and has agreed tobe bound by the national local plans for the settlementof jurisdictional disputes.The Plumbers contends thatbecause the Laborers was bound by the national andlocal jurisdictional dispute settlement plans at the timeof the work assignment and original hearing before thelocal board,then the Laborers is bound to such plans.Accordingly,since the local board awarded the work indispute to the Plumbers,plumbers are entitled to per-form the work.The Laborers contends that because Laborers Local22 had withdrawn from membership in the BostonBuilding and Construction Trades Council, and conse-quently from the Boston Local Joint Board, prior to thetime the current dispute arose,the Laborers thereforehad not agreed to any alternate method of settling thedispute.Laborers contends that it has not agreed to bebound by any plan for settlement of jurisdictional dis-putes that covers the dispute in issue herein.Laborershas agreed to be bound by the"new" national planwhere employers with whom it has contracts haveagreed to be bound.It does not agree to be bound bythe local plan. Laborers has agreed with AssociatedGeneral Contractors of Massachusetts,Inc., to submitjurisdictional disputes to the national board where em-ployer signatories to Associated General Contractorsof Massachusetts,Inc., have stipulated to be bound.This,however,pertains to theBuilding Agreement.La-borers does not agree to submit disputes under theHeavy and Highway Agreementto the national board.James V.Merloni,president,Massachusetts LaborersDistrict Council,stated that as a result of the Laborerswithdrawal in the fall of 1973 from the Boston LocalJoint Board for the Settlement of Jurisdictional Dis-putes, it is not bound by the national plan.The Employer contends that its Heavy ConstructionDivision is a signatory to an agreement between theMassachusetts Labor Relations Division of New Eng-land Road Builders Association'and the Laborerswhich covers the disputed work. The Plumbers in notbound by any agreement with this association. TheEmployer's position on the decision of the Boston JointBoard is that underN.L.R.B. v.Plasterers'Local UnionNo. 79,Operative Plasterers' & Cement Masons'Inter-national Assn.,AFL- CIO,et al.,404 U.S. 116 (1971),itwas not a party to the Joint Board stipulations eitherlocally or nationally,and is therefore not bound by theJoint Board determinations.The Employer and Laborers contend the disputedwork belongs to laborers on the basis of contract, theEmployer's and area practice, efficiency, safety, andskill.D. Applicabilityof theStatuteBefore the Board may proceed with a determinationof dispute pursuant to Section 10(k) of the Act, it mustbe satisfied that thereis reasonablecause to believe thatSection 8(b)(4)(D) has been violated and that there isno agreed-upon method for the voluntary adjustmentof the dispute.The record establishes that there is no agreed-uponmethod for settling the dispute. The record also showsthat on February 26, 1974, the Plumbers agent visitedthe job and saw the disputed work being performed bylaborers. He returned to the job the following morningwith pickets. The purpose of the pickets was to protestthe Employer's assignment of the disputed work tolaborers. As a result of the picketing the job was shutdown for several days.In view of the foregoing, we find that there is reason-able cause to believe that there has been a violation ofSection 8(b)(4)(D) of the Act, and that the dispute isproperly before the Board for determination.E.Meritsof theDisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work after givingdue consideration to all relevant factors involved. Thefollowing are relevant in making a determination of thedispute before us:'1.Certifications and collective-bargaining agreementsThere is no evidence that either of the labor organi-zations involved herein has been certified by the Boardas the collective-bargaining representative for a unit ofthe Employer's employees.The Employer's Heavy Construction Division is asignatory to an agreement between the MassachusettsLabor Relatios Division of New England Road Build-ers Association (Labor Relations Division of the Con-struction Industries of Massachusetts) and the Labor-ers. The Plumbers is not bound by any agreement withthis association. The collective-bargaining factor tendsto support the award to laborers as the Employer hadno agreement with the Plumbers and its agreementwith the Laborers expressly covers the work in ques-tion.6Now called Labor Relations Division of the Construction Industries ofMassachusetts7 International Association of Machinists,Lodge No. 1743, AFL-CIO (JA. Jones Construction Company),135 NLRB 1402, 1410 (1962) 366DECISIONS OF NATIONAL LABOR RELATIONS BOARD.2.Company and industry practicesThe Employer has always assigned this work to la-borers and has never assigned it to plumbers. The oneisolated instance where the Plumbers claims the Em-ployer made such an assignment to plumbers involvedthe placing of a single plumber in with the crew oflaborers as a means of avoiding a possible labor disputesome 10 years ago. The actual work on that job wasperformed by laborers. Several years ago an almostexactly similar project was performed for Massa-chusetts Bay Transit Authority south of Boston. Onthat job, the Employer assigned the unloading, distri-bution, and installation of lateral sanitary sewers andpipe work to its employees represented by the Laborers.Similar work was assigned to laborers in the Em-ployer's construction of the Foxboro professional foot-ball stadium about 35 miles southwest of Boston. Ac-cordingly, the Employer's assignmentof the work, andits past practice favors the assignment to the laborers.The evidence of area practice shows that, when gen-eral contractors perform the type of work in dispute onprojects of substantial magnitude, they use laborers;and,when plumbing subcontractors perform suchwork, they use plumbers for the actual pipe installation,but trench excavation and leveling is performed byothers. The area practice tends to favor the assignmentof work to the laborers.3.Efficiencyof operations,economy, and relativeskillsThe pipes are unloaded adjacent to the trench exca-vation area. The trench surface is excavated either bya laborer with a jackhammer or by an operating engi-neer with a backhoe. The laborer will then shore thetrench, and smooth the bottom of the trench with ashovel or similar tool. The pipe is then either hand-lifted into the trench or hoisted down to the trench witha cherry picker or similar small hoist. The pipes arethen coupled, and the laborer removes the trench shor-ing and assists in backfilling the trench. The laborerthen operates a tamping device to smooth the backfill-ing. this operation is done in single stretches of10-30 feet depending on the size of the pipe and thetype of earth material encountered. The only workclaimed by the Plumbers is the unloading and couplingof the pipe. All the other work is admittedly that oflaborers.Itwould be inefficient to have to employ two crewsto perform this work which can be done more effi-ciently by one crew. As the plumber's crew would notperform the jackhammer work, the shoring, the shovel-ing, the leveling, the backfilling, or the tamping neces-sary to this operation, the efficiency and economy ofthe operation would favor the assignment to laborers.The Employer consistently uses laborers for the typeof work in dispute. The present crew, consisting of aforeman and four laborers, excavates the trenches,shores it, levels it, lays the pipe, and then backfills.There is no pipe threading, no flanging, no welding, nosoldering.A plumber's license is not required to per-form the pipe work in dispute; and, unlike plumbingwork in the building, no plumbing inspection is re-quired for the site. The Plumbers apprentice program(5 years) does not encompass the type of work in dis-pute. Plumbers no doubt possess the skill for handlingand coupling the pipes, but the skills which serve as thebasis for the plumbers' substantially higher wage rateare not performed in this operation, and plumbers donot perform all the tasks necessary for the operation.As laborers have all the skill necessary and do performall of the tasks necessary for this operation, the assign-ment of the work favors laborers.ConclusionUpon the entire record, after full consideration of allrelevant factors here involved, we believe that the workin dispute should be awarded to employees representedby the Laborers. The fact that the Employer's assign-ment conforms to the contract and to its own and areapractice, the fact that the laborers employed by theEmployer not only have the requisite skills but arefamiliar with all facets of the work, and the attendantefficiency and concurrent economics of utilizing theservices of laborers for all the tasks necessary for theon-site work, lead us to conclude that the Employer'sassignment of work to laborers is a proper one. There-fore, we shall assign the work in question to employeesof the Employer who are represented by the Laborers.In making this determination, which is limited to thecontroversy that gives rise to this proceeding, we arenot assigning the work to the Laborers or its members.Scope of AwardThe Employer requests an areawide award on all ofits projects, contending that such award is necessarybecause of the likelihood that the dispute will occur onfurther construction jobs on which it is involved.However, we do not find the record evidence hereinsufficient to establish a pattern of misconductsugges-tive of a likelihood that this dispute will extend to otherjobsites or recur in the future. Accordingly, we do notbelieve that the broad order requested by the Employeris appropriate at this time and, therefore, the determi-nation herein shall apply to the project presently underconsideration. LOCAL12, PLUMBERS367DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, theNationalLaborRelationsBordhereby makes the following Determination of Dis-pute:1.Employees of J. F. White Contracting Co.,Heavy Construction Division, who are representedbyLocal 22, Laborers International Union ofNorth America, are entitled to perform the work ofunloading, distribution, and installation of lateralsanitary sewer and on-site water pipe at the MBTAproject atWellington Circle, inMedford, Massa-chusetts.2.Local Union No. 12 of the United Associationof Plumbers and Gas Fitters is not entitled bymeansproscribed by Section 8(b)(4)(D) of the Actto force or require the Employer, J. F. White Con-tractingCo.,Heavy ConstructionDivision, to as-sign the above work to employees represented by it.3.Within 10 days from the date of this Decisionand Determinationof Dispute, Local Union No. 12of the United Association of Plumbers and GasFitters shall notify theRegionalDirector for Re-gion 1,inwriting,whether or not it will refrainfrom forcingor requiringthe Employer, by meansproscribed by Section 8(b)(4)(D) of the Act, to as-sign the workin disputeto employees representedby it rather than to employees represented by Local22, LaborersInternationalUnion of North Ameri-ca.